POMEROY, Justice,
concurring.
The sole issue presented by this appeal is whether appellant’s incriminating statement was given voluntarily. I agree with the majority that in the circumstances of this case, appellant’s statement must be deemed to have been the product of physical coercion, and hence involuntary.
The suppression court, observing that the defendant, 25 years of age and a high school graduate, was “big, healthy and knowledgeable”, found it “difficult to believe that one blow would have so terrorized this man that he would have been coerced into giving a statement”. The court also noted that despite Wright’s statement that he was afraid, his own testimony indicated that he was aware of his rights and that his will was not overborne. While not condoning the mistreatment at the hands of the detective, the court found that it did not “amount to coercion”.
I agree with the view implicit in the trial court’s opinion that the law is not that any amount of physical contact, regardless of its nature or degree and regardless of other attendant circumstances, will automatically render a confession invalid. The basic inquiry in cases such as this remains whether under the totality of circumstances a statement is “the product of an essentially free and unconstrained choice of its maker.” Culombe v. Connecticut, 367 U.S. 568, 602, 81 S.Ct. 1860, 1879, 6 L.Ed.2d 1037, 1057 (1961). But I think one must conclude that being struck on the head with a blackjack during the course of custodial interrogation is a sufficiently severe and brutal act of physical abuse as to preclude the conclusion that the statement which followed was voluntary in any meaningful sense of the word. Because I believe this to be the thrust of the majority’s holding, I join in the opinion of the Court.